Citation Nr: 0912672	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-11 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for lumbar disk 
herniation with osteoarthritis secondary to the service 
connected disability of osteoarthritis and chondromalacia of 
the left knee.

2.  Entitlement to service connection for varicose veins of 
the right leg secondary to the service connected disability 
of osteoarthritis and chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 Regional Office (RO) in 
Boston, Massachusetts rating decision, which denied the 
claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
lumbar disk herniation with osteoarthritis and varicose veins 
of the right leg.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim. 

The duty to assist required under the VCAA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  In McLendon v. 
Nicholson, the Court held that the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran was afforded a VA 
examination in January 2005.  The examination request 
worksheet completed by the RO requested evaluation of the 
Veteran's secondary service connection claims noted above.  
The examination report, however, discussed the Veteran's 
secondary low back claim only on a direct basis and failed to 
discuss the varicose vein claim on either a direct or 
secondary basis.  VA is required to investigate all potential 
avenues of entitlement raised by the record, including 
disability caused or aggravated by a separate service 
connected condition.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  Thus, a remand is required in order to afford 
the Veteran a VA examination to determine whether his 
varicose veins or his low back disability is related to his 
service connected left knee disability, or his now service-
connected right knee osteoarthritis.

The last Supplemental Statement of the Case relating to this 
claim was issued in June 2007.  In March 2008, the Veteran 
submitted multiple private medical treatment records, color 
photographs of his legs, and a personal statement in support 
of his claim.  As a consequence of this remand, the agency of 
original jurisdiction will have an opportunity to consider 
this evidence in the first instance.

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from October 2004 to the 
present and private treatment records from January 2006 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with complete 
notice as required under the VCAA, to 
include notice of how a disability rating 
and an effective date for the award of 
benefits will be assigned if his claims 
for service connection are granted, 
pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from the VAMC in Northampton, 
Massachusetts and CBOC in Springfield, 
Massachusetts from October 2004 to the 
present.  Any negative responses should be 
documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.

3.  Request all private medical records 
from Dr. Thomas Kaye and Dr. Scott Cooper 
from January 2006 to the present.  
Necessary authorization should be 
requested from the Veteran.  Specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

4.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examination for 
lumbar disk herniation with osteoarthritis 
and varicose veins of the right leg.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  After reviewing the file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the Veteran has lumbar disk 
herniation with osteoarthritis and 
varicose veins that have been caused or 
aggravated by a service-connected 
disability, particularly the Veteran's 
service- connected left knee 
osteoarthritis and chondromalacia, or 
right knee osteoarthritis, or whether it 
is at least as likely as not that the 
disabilities are otherwise related to 
service.  
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

5.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




